Exhibit 99.1 Caledonia Mining Corporation (TSX: CAL, OTCQX: CALVF, AIM: CMCL) Revised Investment Plan and Production Projections (2015 to 2021) November 3, 2014.Caledonia Mining Corporation (“Caledonia”) announces its revised investment plan (“Revised Plan”) and production projections for the Blanket Mine. Caledonia’s Board and management have completed a review of alternative expansion and diversification plans for Caledonia.Both the Board and management have also addressed the revised production projections for the Blanket Mine and the possible benefits of diversifying Caledonia's production base. Caledonia has concluded the best returns on investment remain at the Blanket Mine in Zimbabwe, which continues to be cash generative in the current adverse market conditions and also offers significant investment returns that exceed alternative investment opportunities. The objectives of the Revised Plan are to improve the underground infrastructure and logistics and allow an efficient and sustainable production build-up.The infrastructure improvements will include the development of a “Tramming Loop” and the sinking of a new 6-meter diameter Central Shaft from surface to 1,080 meters. The increased investment pursuant to the Revised Plan is expected to give rise to production from inferred resources of approximately 70-75,000 ounces in 2021, this being in addition to projected production in 2021 from proven and probable mineral reserves of approximately 6,000 ounces.The Revised Plan is also expected to improve Blanket’s long term operational efficiency, flexibility and sustainability. A preliminary economic assessment (the “PEA”) has been prepared in respect of the inferred resources which is preliminary in nature and includes inferred mineral resources that are considered too speculative geologically to have economic considerations applied to them that would enable them to be classified as mineral reserves.There is no certainty that the PEA will be realised. Highlights ●
